DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
The amendment filed 4-5-2022 has been entered into the record.  Claims 1-17 are pending.  Claims 1-13 and 16 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 11, 14, 15 and 17 are withdrawn from consideration as  drawn to an invention nonelected with traverse in the response filed 9-1-2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Claim 11 is rejoined in that claim 1 is free of the prior art.  The method claims are not rejoined as the product claims remain rejected for reasons set forth herein.

Rejections Withdrawn
The rejection of claim 7  under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claim.
The rejection of claims 1-6, 12 and 13 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Solomon et al (WO 2013/138716; of record) is withdrawn in view of the amendment to the claims.

Rejections Maintained
Claims 1-10, 12, 13 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Sartorius et al (EMBO Molecular Medicine, 7(7):973-988, 17 April 2015) in view of Sartorius et al (Eur. J. Immunology 41:2573-2584, 2011), Gableh et al (Journal of Biomedical Science 23(16):1-11, 2016) and Dong et al (Biochem J, 473:7-19, 2016) for reasons made of record in the Office Action mailed 1-6-2022.
Applicant’s arugments have been carefully considered.  Applicant’s argue that the alphaGalCer is conjugated to the bacteriophage particles and thus the combination uses “free” alphaGalCer is not appropriate.  This is not persuasive, conjugation of bacteriophages with immunologically active lipids can be covalent or non-covalent.  The conjugation is performed at page 19 by merely mixing the alphaGalCer with the bacteriophages to conjugate.  As the references as combined merely mix the bacteriophages with the alphaGalCer, the bacteriophages necessarily comprise conjugated immunologically active lipid.  As such, Applicant’s reliance on the term “conjugation” as “linked” is misplaced as it does not provide for a structural limitation that defines over the art.  Applicant argues that the references as combined use “free” lipid.  This is not persuasive because the mere mixing of the lipid and the bacteriophage provides for conjugation as set forth in the specification at page 19.  Additionally, the claims do not exclude the presence of free lipid in the composition “comprising” or the presence of other adjuvants.  Therefore, Applicant’s arguments are not persuasive to remove the rejection.


New Rejections Based on Amendment
Claims 1-10, 12, 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 and all claims dependent thereon now recite the negative limitation “with the provision that the lipid is not a lipopolysaccharide (LPS).”  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015).  In the instant case there is no clear listing of LPS in the specification.  Here Applicant points to the following passage: “Bacteriophage particles purified from bacterial lipopolysaccharides (LPS) were conjugated with KRN7000 synthetic aGalCer in a ratio of 10:1, and the present invention was used to trigger the iNKT response in vivo and in vitro. The aGalCer vehiculated by phage particles proved to be presented by mouse bone marrow-derived dendritic cells (BMDC) and to activate an iNKT hybridoma cell line.”   This is not seen to provide conception by way of written description to exclude LPS from the list of immunologically active lipids, it merely states in the preparation of the aGalCer vehiculated by phage particles used purified the bacteriophage particles free of bacterial lipopolysaccharides.  So here, it excludes LPS in aGalCer vehiculated by phage particles, but not from other phage compositions.  The specification also teaches “Since phages are produced in bacteria, they naturally express lipopolysaccharides on their surface, therefore they are not suitable for human administration.” at page 3 of the specification.  This passage discourages the use of phages produced in bacteria in human therapy.   It is also noted here that the claims do not recite purified bacteriophage particles and the passage does not discredit the use of the immunologically active lipid, LPS but the use of bacterial produced phages in human therapy.  
For the foregoing reasons the negative limitation introduces new matter.

Status of Claims
Claims 1-10, 12, 13 and 16 stand rejected.  All other claims are withdrawn from consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645